Citation Nr: 1144574	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-11 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to an initial disability rating in excess of 10 percent for hypercoagulopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active military duty from July 1966 to April 1969 and from February 1980 to March 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating action by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to an initial increased rating for hypercoagulopathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bladder cancer was not diagnosed until two years after service and has not been shown by competent and credible evidence to have developed as a result of an established event, injury, or disease in service.  


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by the Veteran's active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, in a pre-adjudication letter dated in November 2006, the RO informed the Veteran of its duty to assist him in substantiating his service connection claim under the VCAA, and the effect of this duty upon his claim.  This letter informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  He has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the service connection claim adjudicated herein.  Available in-service and pertinent post-service treatment reports are of record.  Although a VA examination was not scheduled to obtain a medical opinion, the Board finds that it is not necessary.  Under the VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d) 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Indeed, as discussed below, there is no medical evidence of record that suggests a nexus between the Veteran's bladder cancer and his military service; nor has he provided credible evidence of continuity of symptomatology since separation from service.  Accordingly, an examination is not required here, even under the low threshold of McLendon.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his service connection claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection for certain specified chronic diseases, including calculi of the bladder and malignant tumors, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In this case, service treatment records (STRs) are entirely negative for any complaints, treatment, or diagnosis suggestive of bladder cancer at any time during either period of active duty or at the time of discharge.  In addition, the Veteran does not allege, and the records do not show, that bladder cancer manifested to a compensable degree within a year of service discharge.  As such, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

Indeed, the claims folder is devoid of any relevant treatment records or other medical documents until 2006, 2 years after his second period of service, when the Veteran was evaluated for hematuria.  At that time, he was found to have two low grade papillary lesions and underwent a transurethral resection of the bladder with no recurrence.  The clinical impression was superficial bladder tumor.  These records do not, in any way, suggest that the bladder cancer originated during military service.  Moreover, the record does not show that any hematuria or bladder cancer, first documented in 2006, was manifested prior to that date or during those 2 years that the Veteran did not complain of, or receive treatment for, any pertinent symptoms.  Importantly, the Veteran has not asserted that he has had a continuity of relevant symptomatology since service discharge.  That is to say, he has failed to show continuity of symptomatology during those intervening years after his service had ended before the recurrence of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage supra.  

Although not a dispositive factor, the lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Moreover, the record is negative for a medical opinion linking bladder cancer to service.  See Hickson, supra.  To that end, the file contains an April 2007 VA examination report which gives a history of the Veteran's medical problems.  Examination of the urinary, hemic, lymphatic, and genitourinary systems, were within normal limits.  The clinical assessment was superficial bladder cancer, status post transurethral resection of the bladder.  The physician did not relate the bladder cancer to service.  

Consequently, the Board is unable to attribute the post-service development of bladder cancer to the Veteran's service.  The Board has reviewed all of the evidence of record and does not dispute that the Veteran has been treated for bladder cancer.  However, the evidence of record does not provide any medical basis for holding that it was incurred in service.  

In reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his written statements.  As to his assertions that his bladder cancer is related to military service, the Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

That said, the Board notes that the Veteran is not a medical professional and that his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His contentions are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  The Board emphasizes that, although a veteran generally can report his or her observations concerning symptoms, in this particular case, the problems are the STRs (which are negative for evidence of genitourinary symptoms or symptoms suggestive of bladder cancer) as well as the several-year-period post service without complaints or findings, both of which factor against the Veteran's claim.  See Jandreau supra & Buchanan supra.  

Therefore, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bladder cancer is denied.


REMAND

The Veteran contends that his service-connected hypercoagulopathy disorder is more disabling than the current 10 percent disability rating reflects.  A preliminary review of the record discloses a need for additional evidentiary development before appellate review may proceed on this issue.

Unfortunately, there is very little in the record which adequately describes his current condition.  The record shows that the Veteran underwent his yearly VA physical examination in August 2008, which noted his hypercoagulable state had been treated with Warfarin and aspirin every other day.  The Veteran was to follow-up in 10 months for another yearly physical examination or return sooner if he became symptomatic.  However, the Board considers this examination inadequate for rating purposes.  Although the principal purpose of that examination was, in a broad sense, to determine the current severity of the Veteran's service-connected disability, it was not necessarily performed with the purpose of providing the findings required to rate accurately the disorder.  In addition, the clinical findings of the 2008 VA examination report are now more than 3 years old.  

Therefore to ensure that the record reflects the current severity of the Veteran's condition, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability under consideration.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses the level of impairment since previous examination].  See also Green, supra (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of the present hypercoagulopathy disorder, as well as any significant pertinent interval medical history since his last VA examination in 2008.  

Also, on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  The Board notes that the 2008 VA examiner ordered additional laboratory tests at the Munson Army Health Center including an INR (International Normalized Ratio), which is used to monitor the effectiveness of anticoagulants such as Warfarin.  The results of the INR were not obtained and associated with the claims folder.  Therefore, the AMC/RO should attempt to obtain these test results and any other pertinent records as they may contain medical findings and other conclusions that might be determinative in the disposition of the claim on appeal.  

In addition, as the Veteran is appealing the original assignment of the disability rating for his service-connected hypercoagulopathy following the award of service connection, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings (that is, separate ratings for separate periods of time based on the facts found).  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Thus, the rating for the Veteran's service-connected disorder must be considered from May 17, 2006 to the present. 

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release of information forms where necessary, obtain records of recent treatment for, or evaluation of, the service-connected hypercoagulopathy.  The Board is particularly interested in records of any pertinent treatment that the Veteran may have received at, and laboratory results that have been obtained from, the Munson Army Health Center since August 2008.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

2.  Thereafter, accord the Veteran an appropriate examination to determine the nature and severity of his hypercoagulopathy.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  The examiner is specifically asked to indicate whether the Veteran's service-connected hypercoagulopathy is (1) well controlled by medications; (2) requires phlebotomy; and (3) requires treatment with myelosuppressants.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an initial disability rating greater than 10 percent for the service-connected hypercoagulopathy.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


